ALMB 3 (Rev 12/17)
                                                              United States Bankruptcy Court
                                                                Middle District of Alabama
 IN RE:
 Taron Collins
                         Debtor(s).                                              CASE NO.

                                                                     CHAPTER 13 PLAN
                                                                     Date February 18, 2021
                                                                       Check If Amended Plan

1.          NOTICES

            1.1 Creditor Notices

            CREDITOR'S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should carefully read this and other documents sent to
            you, and discuss them with your attorney.

            TO FILE AN OBJECTION TO CONFIRMATION. An objection to confirmation must be filed not later than seven days prior to
            the date fixed for the confirmation hearing. The document must state with particularity the grounds for the objection.

            PROOFS OF CLAIM. Creditors must file a timely proof of claim to be paid under this plan. Confirmation of this plan does not
            bar the debtor, trustee, or a party in interest from objecting to a claim. Confirmation of this plan does not constitute the
            allowance or disallowance of the amount of the creditor's claim, but it does control how the claim will be paid under the plan.

 1.1.1       A limit on the amount of a secured claim which may result in a partial payment or        Included                 Not Included
             no payment at all to the secured creditor, set out in paragraph 5.1. If the Included
             box is checked, the plan must be served on the affected creditor. Rule 3012,
             F.R. Bankr. P.
 1.1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                Included                 Not Included
             interest, set out in paragraph 6. If the Included box is checked, the plan must be
             served on the affected creditor. Rule 4003, F.R. Bankr. P.
 1.1.3       Nonstandard provisions, set out in paragraph 17.                                         Included                 Not Included


2.          PAYMENT AND LENGTH OF PLAN

Debtor shall pay $239.00 per Bi-weekly to the chapter 13 trustee beginning March 18, 2021

The length of the plan is 60 months. Other payment provisions:

3.          FILING FEES

            The filing fee as prescribed by Local Rule 1006-1 shall be paid as follows:

                          Filing fee paid in full directly to the clerk of court with the petition.
                          Filing fee is being paid in installments directly to the clerk of court.

                          Filing fee is being paid in installments through this plan as follows:

                  Total filing fee:                                                                          $313.00
                  Initial installment paid with filing of petition:                                            $0.00
                  Remaining balance to be paid through the chapter 13 plan:                                  $313.00
4.          ATTORNEY'S FEES FOR DEBTOR'S BANKRUPTCY COUNSEL

            The following attorney's fees shall be paid through the debtor's plan payments:
             Total attorney fee:                                                                           $3,750.00
             Amount paid by the debtor directly to attorney prior to filing:                                   $0.00
             Net attorney fee being paid through the chapter 13 plan disbursements:                        $3,750.00




(Form Plan 07-07-2017)                                                      1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy




       Case 21-30290                     Doc 12            Filed 02/24/21 Entered 02/25/21 00:10:10              Desc Imaged
                                                          Certificate of Notice Page 1 of 9
ALMB 3 (Rev 12/17)

5.          SECURED CLAIMS

            5.1 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE PLAN LIMITS VALUE OF COLLATERAL

                        None.

                        The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.1 is checked.

                        Pursuant to 11 U.S.C. §1322(b)(2), claims being paid under this section of the plan will be modified. For secured
                        claims of creditors, unless ordered otherwise by the court, the plan provisions below control the value of the secured
                        claim listed below. For secured claims of governmental units, unless otherwise ordered by the court, the value of a
                        secured claim listed in the proof of claim filed in accordance with the bankruptcy rules controls over any contrary
                        amounts listed below. The debtor proposes that the trustee make adequate protection payments prior to the
                        confirmation of this plan pursuant to 11 U.S.C. §1326(a)(1) to the following creditors indicated below holding a
                        purchase money security interest in personal property. Only those creditors entitled to 11 U.S.C. §1326(a)(1)
                        adequate protection payments will receive pre-confirmation payments through the debtor's payments to the trustee.
                        The trustee shall commence making such payments to creditors holding allowed claims secured by an interest in
                        personal property consistent with the trustee's distribution process only after the timely filing of a proof of claim by
                        such creditor. The trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all adequate protection
                        payments. Pre-confirmation adequate protection payments shall be applied to the principal of the creditor's claim.
                        Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set out below along
                        with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in full,
                        the creditor's claim shall be paid its specified monthly plan payments on the terms and conditions listed below.

                                                                                                   § 1326 PMSI                       Specified
                           Collateral             Amount of          Collateral                    Adeq Prot?    Adeq Prot           Monthly
     Creditor             Description               Debt              Value        Interest Rate      Yes/No       Pymt              Payment
 -NONE-

            5.2 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE VALUE IS NOT MODIFIED
               The claims listed below were either (1) incurred within 910 days before the petition date and secured by a purchase money
               security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 365 days of the petition
               date and secured by a purchase money security interest in any other thing of value. The debtor proposes that the trustee
               make adequate protection payments prior to the confirmation of this plan pursuant to 11 U.S.C. § 1326(a)(1) to the
               following creditors indicated below holding a purchase money security interest in personal property. Only those creditors
               entitled to 11 U.S.C. § 1326(a)(1) adequate protection payments will receive pre-confirmation payments through the
               debtor's payments to the trustee. The trustee shall commence making such payments to creditors holding allowed claims
               secured by an interest in personal property consistent with the trustee's distribution process and only after the timely filing
               of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all
               adequate protection payments. Pre-confirmation adequate protection payments shall be applied to the principal of the
               creditor's claim. Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set out
               below along with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in
               full, creditors' claims shall be paid the specified monthly plan payments on the terms and conditions listed below as
               required under 11 U.S.C. § 1325(a)(5). Claims being paid under this section of the plan will not be affected by 11 U.S.C. §
               506 and will be paid pursuant to 11 U.S.C. § 1325(a)(5).

                                                                                                   § 1326 PMSI                       Specified
                              Collateral             Amount of       Collateral                    Adeq Prot?    Adeq Prot           Monthly
      Creditor               Description               Debt           Value        Interest Rate      Yes/No       Pymt              Payment
 CREDIT                   2013 LEXUS 350             $20,584.00       $23,100.00      5.25%            YES            $231.00           $450.00
 ACCEPTANCE               26,000 miles
 CORP                     (NADA VALUE
                          LISTED)

6.          LIEN AVOIDANCE

                        None.

                        The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.2 is checked.




                                                                             2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy




       Case 21-30290                     Doc 12            Filed 02/24/21 Entered 02/25/21 00:10:10                Desc Imaged
                                                          Certificate of Notice Page 2 of 9
ALMB 3 (Rev 12/17)
               The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair
               exemptions to which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the
               court, upon entry of the order confirming the plan a judicial lien or security interest securing a claim listed below will
               be avoided to the extent that it impairs such exemptions. The amount of the judicial lien or security interest that is
               avoided will be treated as an unsecured claim to the extent allowed. The amount, if any, of the judicial lien or security
               interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Rule
               4003(d), Federal Rules of Bankruptcy Procedure. If more than one lien is to be avoided, provide the information
               separately for each lien. Transfer any remaining amount after avoidance to paragraph 5.1 for treatment as a secured
               claim.

 Information regarding judicial                                                                               Treatment of remaining
 lien or security interest                                           Calculation of lien avoidance            secured claim
                                               a. Amount of lien                         $610.32              Amount of secured claim
 Name of creditor                                                                                             after avoidance (line a minus
 HOPE CREDIT UNION                             b. Amount of all other liens              $20,584.00           line f)

 Collateral                                    c. Value of claimed exemptions            $4,456.00            Transfer this amount to
 ACCOUNT COLLECTION                            d. Total of adding lines a, b, and c      $25,650.32           paragraph 5.1
 (RECORDED JUDGMENT)
 Lien identification (such as                  e. Value of debtor's interest in          $25,040.00
 judgment date, date of lien                   property
 recording, book, and page
 number)
                                               f. Subtract line e from line d.           $610.32
                                               Extent of exemption impairment
                                               (Check applicable box):

                                               Line f is equal to or greater than line a.

                                               The entire lien is avoided (Do not complete the next column)

                                               Line f is less than line a.

                                               A portion of the lien is avoided. (Complete the next column)
                                               a. Amount of lien                        $2,733.16             Amount of secured claim
 Name of creditor                                                                                             after avoidance (line a minus
 JAMES MOSS DBA BRAZIL                         b. Amount of all other liens              $20,584.00           line f)
 PROPERTIES
 Collateral                                    c. Value of claimed exemptions            $4,456.00            Transfer this amount to
 ACCOUNT COLLECTION                            d. Total of adding lines a, b, and c      $27,773.16           paragraph 5.1
 (RECORDED JUDGMENT)
 Lien identification (such as                  e. Value of debtor's interest in          $25,040.00
 judgment date, date of lien                   property
 recording, book, and page
 number)
                                               f. Subtract line e from line d.           $2,733.16
                                               Extent of exemption impairment
                                               (Check applicable box):

                                               Line f is equal to or greater than line a.

                                               The entire lien is avoided (Do not complete the next column)

                                               Line f is less than line a.

                                               A portion of the lien is avoided. (Complete the next column)
                                               a. Amount of lien                        $1,403.00             Amount of secured claim
 Name of creditor                                                                                             after avoidance (line a minus
 ZINK CHIROPRACTIC                             b. Amount of all other liens              $20,584.00           line f)
 CENTER
 Collateral                                    c. Value of claimed exemptions            $4,456.00            Transfer this amount to
 MEDICAL                                       d. Total of adding lines a, b, and c      $26,443.00           paragraph 5.1
 (RECORDED LIEN)
 Lien identification (such as                  e. Value of debtor's interest in          $25,040.00

                                                                               3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy




       Case 21-30290                     Doc 12            Filed 02/24/21 Entered 02/25/21 00:10:10               Desc Imaged
                                                          Certificate of Notice Page 3 of 9
ALMB 3 (Rev 12/17)
Information regarding judicial                                                                                            Treatment of remaining
lien or security interest                          Calculation of lien avoidance                                          secured claim
judgment date, date of lien    property
recording, book, and page
number)
                               f. Subtract line e from line d.           $1,403.00
Opened 12/28/18                Extent of exemption impairment
                               (Check applicable box):

                                               Line f is equal to or greater than line a.

                                               The entire lien is avoided (Do not complete the next column)

                                               Line f is less than line a.

                                               A portion of the lien is avoided. (Complete the next column)

7.          SURRENDERED PROPERTY
            The debtor surrenders the following collateral. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as
            to surrendered collateral. Any secured claim submitted by such creditor will receive no distribution under this plan until an
            amended proof of claim reflecting any deficiency balance remaining following surrender, if applicable, is filed by such creditor.

                 Creditor                             Collateral Description                  Amount of Debt                   Value of Collateral
 -NONE-

8.          CURING DEFAULTS
            Pursuant to 11 U.S.C. § 1322(b)(5), the debtor shall cure defaults with respect to the creditors indicated below. The trustee
            shall pay through this plan the allowed claims for arrearages at 100%. Unless otherwise ordered by the court, the amount of
            default to be cured under this provision shall be the amount of the allowed claim filed by the creditor. The amount of arrearage
            listed herein is an estimate, and in no way shall this estimate limit what the trustee shall distribute to said creditor under this
            plan to cure the default.

            Creditor                   Collateral Description              Amount of Arrearage            Interest Rate            Monthly Payment
 -NONE-

9.          DIRECT PAYMENTS
            The following secured creditors or holders of long-term debt will be paid directly by the debtor to the creditor. The debtor shall
            make all 11 U.S.C. § 1326 pre-confirmation adequate protection payments directly to the following creditors pursuant to the
            terms of the contract with the creditor. The debtor shall continue to make all payments to the creditor directly pursuant to the
            terms of the contract following the confirmation of the debtor's plan.

         Creditor                   Collateral                       Amount of Debt     Value of Collateral   Date Payment to          Direct Payment
                                   Description                                                                    Resume                   Amount
 DEPT OF                        STUDENT LOANS                               $2,356.00                  N/A      IN DEFERMENT                       N/A
 EDU/NAVIENT                                                                $2,205.00
                                                                            $1,412.00
                                                                           $10,056.00
                                                                            $9,651.00
                                                                            $2,692.00
                                                                            $6,244.00
                                                                            $5,480.00
                                                                            $4,269.00
                                                                            $4,269.00
 NAVIENT                        STUDENT LOANS                              $12,735.00                  N/A      IN DEFERMENT                             N/A
                                                                            $7,250.00
                                                                            $6,309.00
                                                                            $5,743.00
 NELNET LOAN                    STUDENT LOANS                                 $820.00                  N/A      IN DEFERMENT                             N/A
 SERVICES INC.                                                              $4,169.00


10.         LONG-TERM DEBTS MAINTAINED THROUGH PLAN
            The debtor proposes that the trustee maintain the following long-term debts through the plan. Prior to confirmation of this plan,
            the trustee shall make adequate protection payments to all of the following long term creditors indicated below. The trustee

                                                                                 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




       Case 21-30290                     Doc 12            Filed 02/24/21 Entered 02/25/21 00:10:10                           Desc Imaged
                                                          Certificate of Notice Page 4 of 9
      ALMB 3 (Rev 12/17)
             shall commence making such payments to creditors holding allowed secured claims consistent with the trustee's distribution
             process and only after the timely filing of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed
             under 28 U.S.C. § 586(e) on all payments. Upon confirmation of this plan, said long term creditors will receive payments as set
             out below along with the payment of the debtor's attorney's fees. Unless otherwise ordered by the court, the amounts listed on
             a proof of claim filed before the filing deadline under Rule 3002(c), Federal Rules of Bankruptcy Procedure, or any notice of
             payment change filed under Rule 3002.1(b), Federal Rules of Bankruptcy Procedure, control over any contrary amounts listed
             below as to the current installment payment. In the absence of a contrary claim timely filed, the amounts stated below are
             controlling.

                 Creditor                   Collateral Description             Amount of Debt             Collateral Value         Monthly Payment
      -NONE-

     11.         DOMESTIC SUPPORT OBLIGATIONS

                     None.

     12.             PRIORITY CLAIMS (Excluding Domestic Support Obligations)
The debtor will pay all priority claims including the following pursuant to 11 U.S.C. § 507 unless a claimant expressly agrees
otherwise. See 11 U.S.C. § 1322(b)(10).

                     Claimant                                   Type of Priority        Interest Rate      Scheduled Amount         Monthly Payment
                                                                                        (if applicable)
      AL DEPT. OF REVENUE                           BACK TAXES                          0.00%                          $137.00                            $5.00
      INTERNAL REVENUE                              BACK TAXES                          4.00%                         $1,100.00                          $23.00
      SERVICE

     13.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                 Executory contracts and unexpired leases receive the following designated treatment. For all executory contracts and
                 unexpired leases being assumed by the debtor pursuant to this plan, the debtor shall make all pre-confirmation 11 U.S.C. §
                 1326 adequate protection payments directly to the lessors pursuant to the terms of the contracts. For all contracts assumed,
                 following the confirmation of the debtor's plan the debtor shall continue to make all payments directly to the creditors pursuant
                 to the terms of the contracts. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to rejected
                 contracts or leases. Any claim submitted by such creditor will receive no distribution under this plan until an amended proof of
                 claim reflecting any deficiency balance remaining following rejection, if applicable, is filed by such creditor.


              Creditor                                 Collateral Description                       Reject                           Assume
      BRENDA COLLINS                                DEBTOR ASSUMES
                                                    RESIDENTIAL LEASE

     14.         SPECIALLY CLASSIFIED UNSECURED CLAIMS
                 The following claims shall be paid as specially classified unsecured claims and shall receive the following designated
                 treatment:

                 Creditor                        Amount of Debt             Amount of Debt to be           Interest Rate           Monthly Payment
                                                                             Specially Classified
      -NONE-

     15.         UNSECURED CLAIMS
                   Percentage Plan: Allowed non-priority unsecured claims shall be paid through the distribution of the debtor's chapter 13
                   plan at a rate of 0      %
                   POT Plan: Allowed non-priority unsecured claims shall be paid through pro rata participation of $       for the benefit of
                   unsecured creditors, or until all allowed claims are paid in full.
                   Base Plan: This is a Base plan with the debtor committing to plan payments as set out in paragraph 2 above.
                   The general unsecured creditors shall be paid from funds remaining after disbursements have been made to all other
                   creditors provided for by the plan. The amount paid to general unsecured creditors may increase or decrease depending on
                   the allowed secured and priority claims. The dividend to unsecured creditors shall be no less than
                 $      or        %

                 If the selected plan's dividend to unsecured creditors is less than 100%, the debtor proposes to pay to the trustee all projected
                 disposable income for the applicable commitment period for the benefit of unsecured creditors as required by 11 U.S.C. §
                 1325(b).



                                                                                   5
     Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy




            Case 21-30290                     Doc 12            Filed 02/24/21 Entered 02/25/21 00:10:10                     Desc Imaged
                                                               Certificate of Notice Page 5 of 9
ALMB 3 (Rev 12/17)

16.         OTHER PLAN PROVISIONS
            (a) Lien Retention: Allowed secured claim holders shall retain liens until the liens are released or upon completion of all
            payments under this plan unless specified in paragraph 6.

            (b) Vesting of Property of the Estate
                Property of the estate shall revest in the debtor upon confirmation of the debtor’s plan.

                Property of the estate shall remain property of the estate subsequent to confirmation of this plan.

            All property of the estate, whether it remains in the estate or revests with the debtor upon confirmation of the plan, shall remain
            in the debtor’s possession and control. Subject to the requirements of 11 U.S.C. §363, the debtor shall have use of property of
            the estate.

            (c) Direct Payments by Debtor: Secured creditors and lessors to be paid directly by the debtor may continue to mail to the
            debtor the customary monthly notices or coupons notwithstanding the automatic stay.

17.         NONSTANDARD PROVISIONS

                     None.
            Under Rule 3015(c), Federal Rules of Bankruptcy Procedure, nonstandard provisions must be set forth below. A nonstandard
            provision is a provision not otherwise included in or deviates from this plan. Nonstandard provisions set out elsewhere in this
            plan are ineffective.

                        The following plan provisions will be effective only if “Included” is selected in paragraph 1.1.3.

                        All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection
                        with the administration of this Chapter 13 case.




18.         SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY
            If the debtor does not have an attorney, the debtor must sign below. If he or she does have an attorney, the debtor’s signature
            is optional. The debtor’s attorney, if any, must sign below.
       /s/ Taron Collins
       Taron Collins                                                     Signature of Co-Debtor
       Signature of Debtor 1

       Executed
       on                 February 18, 2021                                   Executed on

     /s/ Mary Conner Pool                                                     Date            February 18, 2021
     MARY CONNER POOL
 Signature of Attorney for Debtor(s)

By filing this document, the debtor and his or her attorney (if applicable) certify that the wording and order of the provisions
in this chapter 13 plan are identical to those contained in ALMB Local Form 3, other than any nonstandard provisions
included in paragraph 17.




                                                                        6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy




       Case 21-30290                     Doc 12            Filed 02/24/21 Entered 02/25/21 00:10:10                   Desc Imaged
                                                          Certificate of Notice Page 6 of 9
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 21-30290-WRS
Taron Collins                                                                                                          Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: cfreeman1                                                             Page 1 of 3
Date Rcvd: Feb 22, 2021                                               Form ID: pdf13pln                                                         Total Noticed: 43
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 24, 2021:
Recip ID                 Recipient Name and Address
db                     + Taron Collins, 2633 Fair Oaks Drive, Montgomery, AL 36117-4796
4537194                  BAPTIST HEALTH (EAST), P O BOX 241145, MONTGOMERY, AL 36124-1145
4537195                  BAPTIST HEALTH (SOUTH), P O BOX 241145, MONTGOMERY, AL 36124-1145
4537196                  BURT NEWSOME, P.O. BOX 382753, BIRMINGHAM, AL 35238-2753
4537199                + CBE GROUP, CORPORATE, PO BOX 900, WATERLOO, IA 50704-0900
4537200                + CHARLES W. EDMONDSON, P.C., 621 S. PERRY ST, MONTGOMERY, AL 36104-5819
4537192                + EXPERIAN, PO BOX 9701, Allen, TX 75013-9701
4537210                  GINA J. ISHMAN, CLERK, P.O. BOX 1667, MONTGOMERY, AL 36102-1667
4537212                + HOLLOWAY CREDIT SOLUTIONS, P.O. BOX 230609, MONTGOMERY, AL 36123-0609
4537213                + HOPE CREDIT UNION, PO BOX 382753, BIRMINGHAM, AL 35238-2753
4537215                + JAMES MOSS DBA BRAZIL PROPERTIES, C/O LARRY DARBY, P.O. BOX 3905, MONTGOMERY, AL 36109-0905
4537217                  MERCHANTS ADJUSTMENT SERVICE, 56 N FLORIDA ST, MOBILE, AL 36607-3108
4537219                + MONTGOMERY RADIOLOGY ASSOC, 2055 NORMANDIE DRIVE, STE. 110, MONTGOMERY, AL 36111-2732
4537223                + PROGRESSIVE, C/O CAINE & WEINER, 5805 SEPULVEDA BLVD, SHERMAN OAKS, CA 91411-2546
4537224                + RECOVERIES, C/O CHARTER COMMUNICATIONS, 12238 SILICON DRIVE, STE. 129, SAN ANTONIO, TX 78249-3459
4537225                  RIVER BANK & TRUST, PO BOX 240938, MONTGOMERY, AL 36124-0938
4537227                + SMILEMAKERS, 8565 EASTCHASE PKWY, MONTGOMERY, AL 36117-7131
4537228                + STATEWIDE MANAGEMENT, INC., PO BOX 4636, MONTGOMERY, AL 36103-4636
4537229                  STEVE MARSHALL, ATTORNEY GENERAL, P.O. BOX 300152, MONTGOMERY, AL 36130-0152
4537230                  U.S. ATTORNEY GENERAL, U.S. DEPARTMENT OF JUSTICE, 950 PENNSYLVANIA AVE, NW, WASHINGTON, DC 20530-0001
4537233                + ZINK CHIROPRACTIC CENTER, 2117 TAYLOR ROAD, MONTGOMERY, AL 36117-3422

TOTAL: 21

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
4537193                + Email/Text: bankruptcy@revenue.alabama.gov
                                                                                        Feb 22 2021 20:56:00      AL DEPT. OF REVENUE, LEGAL DIVISION,
                                                                                                                  P.O. BOX 320001, MONTGOMERY, AL
                                                                                                                  36132-0001
4537197                   Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Feb 22 2021 20:51:51      CAPITAL ONE BANK (USA), N.A., BY
                                                                                                                  AMERICAN INFOSOURCE LP AS AGENT, PO
                                                                                                                  BOX 71083, CHARLOTTE, NC 28272-1083
4537198                + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Feb 22 2021 20:51:01      CAPITAL ONE BANK (USA), N.A., ATTN:
                                                                                                                  COREY LEE, VP CUSTOMER
                                                                                                                  MANAGEMENT, 1680 CAPITAL ONE DRIVE,
                                                                                                                  MCLEAN, VA 22102-3407
4537201                   Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                    Feb 22 2021 20:55:00                          COMENITY BANK, C/O JAY COANE,
                                                                                                                  PRESIDENT, PO BOX 182273, COLUMBUS,
                                                                                                                  OH 43218-2273
4537202                + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Feb 22 2021 20:55:00                           COMENITY BANK/ MY PLACE REWARDS,
                                                                                                                  PO BOX 182120, COLUMBUS, OH 43218-2120
4537203                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        Feb 22 2021 20:54:00      CREDIT ACCEPTANCE CORP, 25505 W 12
                                                                                                                  MILE RD, STE 300, SOUTHFIELD, MI
                                                                                                                  48034-8316
4537204                + Email/Text: bk@creditcentralllc.com



           Case 21-30290                Doc 12          Filed 02/24/21 Entered 02/25/21 00:10:10                                     Desc Imaged
                                                       Certificate of Notice Page 7 of 9
District/off: 1127-2                                               User: cfreeman1                                                        Page 2 of 3
Date Rcvd: Feb 22, 2021                                            Form ID: pdf13pln                                                    Total Noticed: 43
                                                                                   Feb 22 2021 20:56:00     CREDIT CENTRAL, LEGAL CENTER, P O
                                                                                                            BOX 560, TRUSSVILLE, AL 35173-0560
4537205                  Email/Text: bk@creditcentralllc.com
                                                                                   Feb 22 2021 20:56:00     CREDIT CENTRAL, 700 E. NORTH STREET,
                                                                                                            STE. 15, GREENVILLE, SC 29601-3013
4537206               + Email/Text: bk@creditcentralllc.com
                                                                                   Feb 22 2021 20:56:00     CREDIT CENTRAL, 700 WEST MARKET
                                                                                                            STREET, JOHNSON CITY, TN 37604-5460
4537207                  Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Feb 22 2021 20:51:02     CREDIT ONE BANK, P.O. BOX 60500, CITY
                                                                                                            OF INDUSTRY, CA 91716-0500
4537208                  Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Feb 22 2021 20:51:02     CREDIT ONE BANK, ROBERT DEJONG, CEO,
                                                                                                            PO BOX 98873, LAS VEGAS, NV 89193-8873
4537209               + Email/PDF: pa_dc_ed@navient.com
                                                                                   Feb 22 2021 20:52:42     DEPT OF EDU/NAVIENT, PO BOX 9635,
                                                                                                            WILKES BARRE, PA 18773-9635
4537211               + Email/Text: bankruptcies@alliancecollectionservice.com
                                                                                   Feb 22 2021 20:56:00     HIGH TECH IMAGING CENTER INC., C/O
                                                                                                            ALLIAN COLL, PO BOX 49, TUPELO, MS
                                                                                                            38802-0049
4537214                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Feb 22 2021 20:55:00     INTERNAL REVENUE SERVICE,
                                                                                                            CENTRALIZED INSOLVENCY OPERATIONS,
                                                                                                            P.O. BOX 7346, PHILADELPHIA, PA
                                                                                                            19101-7346
4537216                  Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Feb 22 2021 20:54:00     KOHL'S/ CAPITAL ONE, PO BOX 3115,
                                                                                                            MILWAUKEE, WI 53201-3115
4537218               + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Feb 22 2021 20:55:00     MIDLAND FUNDING LLC, P.O. BOX 2011,
                                                                                                            WARREN, MI 48090-2011
4537220               + Email/PDF: pa_dc_claims@navient.com
                                                                                   Feb 22 2021 20:52:44     NAVIENT, P.O. BOX 9500, WILKES-BARRE,
                                                                                                            PA 18773-9500
4537221               + Email/Text: electronicbkydocs@nelnet.net
                                                                                   Feb 22 2021 20:55:00     NELNET LOAN SERVICES INC., PO BOX
                                                                                                            82561, LINCOLN, NE 68501-2561
4537222                  Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Feb 22 2021 20:51:03               PORTFOLIO RECOVERY ASSOC. LLC, P.O.
                                                                                                            BOX 41067, NORFOLK, VA 23541-1067
4537226                  Email/Text: smbk@smcredit.com
                                                                                   Feb 22 2021 20:54:00     SMC/QUICK CREDIT, 101 N MAIN STREET,
                                                                                                            SUITE 600, GREENVILLE, SC 29601
4537231               + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                 Feb 22 2021 20:54:00       VERIZON WIRELESS BANKRUPTCY DEPT,
                                                                                                            500 TECHNOLOGY DR., ST CHARLES, MO
                                                                                                            63304-2225
4537232               + Email/PDF: bk@worldacceptance.com
                                                                                   Feb 22 2021 20:51:04     WORLD FINANCE, PO BOX 6429,
                                                                                                            GREENVILLE, SC 29606-6429

TOTAL: 22


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.



          Case 21-30290               Doc 12         Filed 02/24/21 Entered 02/25/21 00:10:10                                Desc Imaged
                                                    Certificate of Notice Page 8 of 9
District/off: 1127-2                                              User: cfreeman1                                                       Page 3 of 3
Date Rcvd: Feb 22, 2021                                           Form ID: pdf13pln                                                   Total Noticed: 43

Date: Feb 24, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 19, 2021 at the address(es) listed
below:
Name                             Email Address
Bankruptcy Administrator
                                 ba@almb.uscourts.gov

Mary Conner Pool
                                 on behalf of Debtor Taron Collins mpool@bondnbotes.com
                                 attorneypool@gmail.com;r62810@notify.bestcase.com;jhull@bondnbotes.com


TOTAL: 2




           Case 21-30290              Doc 12        Filed 02/24/21 Entered 02/25/21 00:10:10                                Desc Imaged
                                                   Certificate of Notice Page 9 of 9
